     THE LAW OFFICE OF NATHAN D. BORRIS, ESQ.
 1
     Nathan D. Borris, Esq. SBN 266090
 2   1380 A Street
     Hayward, CA 94541
 3   (510) 581-7113
 4
     (510) 581-7112 Fax
     nateborris@gmail.com
 5

 6                          UNITED STATES BANKRUPTCY COURT
 7                   IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
 8

 9

10                                                   )   Case No.: 19-42592 RLE
                                                     )   Chapter 13
11   In Re:                                          )
12
                                                     )   DEBTOR’S OPPOSITION TO
     LAUREN J. MASSA-LOCHRIDGE,                      )   TRUSTEE’S MOTION TO DISMISS FOR
13                                                   )   FAILURE TO MAKE PLAN PAYMENTS
                             Debtor                  )   AND REQUEST FOR HEARING
14                                                   )
15                                                   )

16

17            On November 23, 2020, Martha Bronitsky, Chapter 13 Trustee, filed a motion to
18   dismiss for failure to make plan payments, alleging delinquent payments totaling $9,940.00.
19            Debtor mailed a payment for $10,000.00 on Friday, December 11, 2020 to the Trustee.
20
     Overnight service was requested for the delivery through the US Postal Service, but the
21
     delivery that was originally set for Saturday, December 12, 2020 was delayed. Debtor expects
22
     that the payment will be delivered to the Trustee no later than today. This payment will bring
23
     Debtor’s plan current through November 2020. Tracking information is attached.
24
              Insofar as the Trustee seeks to prosecute her Motion to Dismiss filed on November 23,
25

26   2020 despite the foregoing payment information, Debtor hereby requests that a hearing be set

27   thereon.
28




                                                    1
 1   Dated: December 14, 2020
 2                                  /s/ NATHAN D. BORRIS, ESQ.
                                    Nathan D. Borris, Esq.
 3                                  Attorney for Debtor
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                2
12/14/2020                                               USPS.com® - USPS Tracking® Results


         ALERT: USPS IS EXPERIENCING UNPRECEDENTED PACKAGE INCREASES AND LIMITED EMP…


   USPS Tracking
                                               ®                                                FAQs   




                                                   Track Another Package           +




                                                                                              Remove   
   Tracking Number: EJ337555046US

   Scheduled Delivery by

   SATURDAY

   12                                   by




                                                                                                       Feedback
                   DECEMBER
                   2020                12:00pm 

   In-Transit
   December 12, 2020 at 12:08 pm
   Arrived at Post Office
   CHICAGO, IL 60680

   Get Updates          




                                                                                                 
       Text & Email Updates


                                                                                                 
       Proof of Delivery


                                                                                                 
       Tracking History


                                                                                                 
       Product Information



                                                          See Less     



https://tools.usps.com/go/TrackConfirmAction                                                                 1/2
